   Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 7

AO 91(Rev.08/09) CriminalComplaint

                                U NITED STATES D ISTRICT C OU                                LED BY                  D c.
                                                                                                                      .

                                                         fOrthe
                                             SouthernDistrictOfFlorida                              Ajg jj ggjg
               unitedstatesot-America                       )                                     CL
                                                                                                   AN
                                                                                                    EGEL
                                                                                                     RKuAsE.as
                                                                                                            Nosu
                                                                                                              mcsm
                         v.                                 )                                     s.o.ogéu .-w.RB.
                TREWANDO LEW IS,                            )     CaseNo. 19-8343-8ER
                                                            )
                                                            )
                                                            )

                                              CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,statethatthefollowing istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of                Auqust17.
                                             ..:1.k 2019         inthecounty of              Palm Beach           inthe
   southern    Districtof               Florida          ,thedefendantts)violated:
            CodeSection                                             OffenseDescri
                                                                                ption
8U.S.C.j1324(a)(2)(B)(ii)                Alien sm uggling forthe purpose ofprivate financialgain




        Thiscriminalcomplaintisbased on these facts'
                                                   .
See Attached Affidavi
                    t




        W Continuedontheattachedsheet.


                                                                                    Compl ant'
                                                                                             .
                                                                                             &sl
                                                                                               knature
                                                                             Jpshua W oodburv,HSISpecialAqent
                                                                                     Printed nam eandtitle

Swom tobeforeme and signed in my presence.
                                                                                                     '&
                                                                        -              .-               x
                                                                                                   . ....
ok-,    e/zxv>
       ..        .
                                                                                     .. ..


                                                                                       Judge'ssignature

Cityandstate:                FestPalm Beach,Florida                         Bruce E.Reinhad,U.S.MagistrateJudqe
                                                                                     Pri
                                                                                       nted à7tzrz/ct7?7Jtitle
Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 7



                                   AFFIDAVIT O F
                                JOSHUA W OO DBURY
                        IN SUPPO RT O F CRIM INA L CO M PLAINT


        1,Joshua W oodbury,being duly sworn,depose and say:

               Iam a SpecialAgent with the United States Depadm ent of Hom eland

 Security,Homeland Securi
                        ty Investigations (HSI). lhave been a SpecialAgentwith
 Hom eland Security Investigations since June of2008 and,as such,have participated in

 the investigation of crim inalm atters, including the apprehension of aliens unlaw fully

 presentin the United States. Priorto becom ing a SpecialAgentwith HSI,Iwas em ployed

 as a United States Custom s Inspector. I attended and successfully com pleted the

 Crim inalInvestigator Training Program ,as wellas,the SpecialAgent training at the

 FederalLaw Enforcem entTraining Centerin G lynco,Georgia

              As a SpecialAgentwith Homeland Security Investigations my duties and

 responsibilities include conducting crim inalinvestigations ofindividuals and organizations

 who have violated federalIaws,padicularly those Iaws as found in Titles 8,18,19,and

 21ofthe United States Code.Ihave conducted investigationsinvolving hum an sm uggling

 and their related crim inalactivity. These investigations have focused on international

 organizations who organize transpodation ofpersons seeking to enterthe United States

 illegally.Through investigations and training,Iam fam iliarwith the m ethods and schemes

 em ployed by individuals to sm uggle persons into the United States,and Iam fam iliarw ith

 and have utilized a w ide variety ofinvestigative techniques.

        3.    The statem ents contained in this affidavit are based on m y personal

 experience and observations,as wellas the experiences and observations offellow Iaw

 enforcementofficers as they have been described to m e. Because this affidavi
                                                                             tis being
Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 7



 subm itted forthe Iim ited purpose ofestablishing probable causé to believe thatTrew ando

 LEW IS has com m itted the crim inaloffense ofalien sm uggling forprofit,inviolation ofTitle

 8,United States Code,Section 1324,this affidavitdoes notsetforth every factknown to

 me in this investigation,butonly those facts necessary to establish probabl
                                                                           e cause.

       4.      On or aboutAugust 18,2019 at approxim ately 05:30 a.m .officers ofthe

 JupiterPolice Depadmentreceived a callregarding a vesselanchored offthe beach,just
 nodh of M arcinskiRoad,Iater identified as 29'Sea Ray cabin cruiser vesselbearing

 Florida registration FL3968JX.W hile responding to the callof the abandoned vessel

 officers observed four m ales walking on O cean Drive who were carrying item s and

 appeared to be wearing wetclothing and covered in sand.Aftera consensualencounter

 LEW IS told responding Officers thathe was a Ferry service from the Baham as and was

 dropping people off. Additionall
                                y,JupiterPolice Officers discovered that LEW IS was in

 possession ofa hand held GlobalPositioning System (GPS)on his person,along with
 $500 in U.S.currencyand $100 in Baham ian currency.
       5.     Jupiter Police Depadm ent notified U.S. Border Patrol and Hom eland

 Security Investigations ofa potentialIanding ofundocum ented illegalaliens and agents

 responded to the area. Upon arrivalagents determ ined that aIlfour individuals were

 presentin the United States illegally and did nothave properdocum entation to be here.

 AIIfour individuals were taken into custody by U.S. Border Patroland transpoded to

 Riviera Beach for interview s and processing. During a search of the beach and

 surrounding are agents also Iocated severalIife vests and adicles ofclothing within the

 proxim ity ofthe vessel.
Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 7



       6.     During a post-M iranda interview ofLEW IS he stated to agents thathe was

 paid $500 in U.S.currencybyan unknown individualtotranspod3 Haitians,2Jamaicans,

 1 Haitian minor,and 1 Chinese national(also the totalnumberofIife vestsfound on the
 beach)from Freepod,Bahamasto Florida.LEW IS statedthatthis unknown manprovided
 him with the vesseland a handheld G PS with the route oftravelalready pre-program med

 into the unit.LEW IS stated he depaded Pod Lucaya,Freepod on or aboutAugust 17,

 2019 som etime before dark.LEW IS stated thathe operated the vesselusing one engine

 to conserve fuel and arrived offthe beach of Jupiter, Florida sometime in the early

 m orning hours. LEW IS then anchored the vessel, shut down the engines and

 disem barked the passengers.Afterthe passengers were offthe vesselLEW IS attem pted

 to startthe vesselhoweverthe batteries were notoperationaland the vesselcould notbe

 restaded.LEW IS then disem barked the vesseland began to walk along O cean Drive

 w hen he was stopped by JupiterPolice DepadmentOfficers.

       7.The vesselwas subsequently towed to U.S.CoastG uard Station Lake W odh

 by U.S.Customs and BorderProtection M arine Officers where itcould be exam ined and

 searched forelements ofa suspected crime.Agents observed thatthe vessel's batteries

 appeared to be dead corroborating LEW IS'statementthathe could notgetthe vesselto

 re-stad,and additionalfuelstored in a 30 gallon containeron the deck ofthe vessel.

       8. The three Haitian nationals w ho were with LEW IS when he was first

 encountered were broughtto the U.S.BorderPatrolStation forinterviews. One declined

 to be interviewed,and the othertwo corroborated LEW IS'S statem ents regarding the

 voyage from the Baham as,stating they had paid to be broughtfrom Haitito the U.S.,but

 stated they could notidentify the captain ofthe vessel.
Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 7



        W HEREFO RE,on the basis ofthe foregoing facts and evidence,youraffi
                                                                           antsubm its that

 there is probable cause to believe thaton August17-18,2019,TREW A NDO LEW IS did know ingly

 and intentionally bring persons know n to be an alien into the United States,forthe purpose of

 com m ercialadvantage and financialgain,knowing and in reckless disregard ofthe factthatthe

 alien had notreceived priorofficialauthorization to com e to,enterand reside in the Uni
                                                                                       ted States,
                   (
 and regardless of any officialaction w hich m ay be Iater taken with respect to such alien, in

 violationofTitle8 UnitedStatesCode,Section 1324(a)(2)(B)(ii)andTitle 18 Uni
                                                                           tedStatesCode,
 Section 2.

 FURTHER AFFIANT SAYETH NAUG HT.



 J hua W dbury
 SpecialAgent
 Hom eland Security Investigations



                              Subscribed and sworn to before m e
                              This /; dayofAugust,2019
                                   .y.*
                                             y
                                          ....'             .z--
                                                          .A'
                                                          '
                                                                   y
                                                                   .o>ws..zfLl .w
                                                                       e   ..-.
                                                                           .
                                                      .


                             /                    z
                              Bruce E .Reinhad
                              United States M agistrate Judge
   Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 6 of 7




                              U N ITE D STA TE S D ISTR IC T C O U R T
                                 SO UTH ER N DISTR IC T O F FLO RIDA

                             CA SE NUM BER : 19-8343-8ER

                                      BO ND RECO M M END ATION



D EFEN D AN T:TR EW AND O LEW IS

                 Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre--rrialDetention)




                                               By:
                                                     A USA : Lauren .Jorgensen




LastKnown Address:




W hatFacility:




Agentts):              S/A JoshuaW oodbury,HSI
                       (FB1) (SECRET SERVICE) (DEA) (lRS) (lCE) (OTHER)
Case 9:19-mj-08343-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 7 of 7



                         UNITED STATES DISTRICT CO URT
                         SO UTHERN DISTRICT O F FLO RIDA

                               Case No. 19-8343-8ER


 UNITED STATES O F AM ERICA

 V.

 TREW ANDO LEW IS,

                    Defendant,
                                         l

                              C RIM INA L COVER SHEET

       Did this m atteroriginate from a m atterpending in the Nodhern Region ofthe United
       States Attorney's Office priorto October14,2003?                Yes      X No

 2.    Did this m atteroriginate from a m atterpending in the CentralRegion ofthe Uni
                                                                                    ted
       States Attorney's Office priorto Septem ber1,2007*              Yes      X No


                                         Respectfully subm itted,

                                         ARIANA FAJARDO ORSHAN
                                         UNITED STATES ATTO RNEY


                                  BY :
                                         LAUREN E.J G SEN
                                         ASSISTANT UNIT D STATES ATTO RNEY
                                         Florida BarNo.726885
                                         50O S.Australian Ave,Ste.40O
                                         W estPalm Beach,Florida 33401
                                         TEL (561)820-8711
                                         FAX (561)820-8777
                                         Lauren.lorqensena usdoi.qov
